Title: To James Madison from William T. Barry and Others, 13 March 1822
From: Barry, William T.
To: Madison, James


                
                    
                        Sir,
                        March 13, 1822.
                    
                    We take the liberty of addressing you on one of the most important interests of society, the cause of Education. The Legislature of Kentucky,

at their last session, made liberal appropriations of money for the benefit of Schools, Academies, Colleges and the University. We were appointed a Committee to collect information and to arrange a plan for carrying into effect, in the best manner possible, the benevolent purposes of the state. We are aware of the difficulty of the task, of the extent of our responsibility, and of the value of the aids which we may derive from the experience of our elder sisters in the Union. We wish to avoid, if possible, the evils attending upon a bad beginning, and to secure to ourselves and to our children, the advantages of a good system from the commencement of our labors. Believing you to be friendly to an object intimately connected with the prosperity and happiness of our common country, and willing to contribute whatever may be in your power to its accomplishment, we beg leave to trouble you with this circular, and to call your attention to the questions subjoined. Any information or suggestions which you may give in aid of our plan, will be gratefully received and faithfully employed. We shall be much obliged to you for as early an attention to our communication as your convenience will permit. Letters can be directed to our Chairman, at Lexington. With great regard, we are, sir, yours,
                    
                        W. T. Barry, Chairman.
                        D. R. Murray,
                        John Pope,
                        D. White,
                        J. R. Witherspoon,
                        W. P. Roper.
                    
                
                
                    Questions.
                    1. Has any system of common schools been established by law in your state?
                    2. If so, are they supported by a public fund, by taxation, or by a charge upon parents and guardians—whose children and wards are sent to school?
                    3. Are your counties or townships divided into school districts, with one school in each, or otherwise?
                    4. What officers are employed in carrying into effect your system of schools, how are they appointed, what are their several duties and what their compensation?
                    5. Are your teachers employed by the month, or at a certain price for each scholar?
                    6. What is the average price given per month, or per scholar?
                    7. In what manner is the teacher boarded?
                    8. Is any particular qualification required in teachers?
                    9. Can they be removed, and by what authority?
                    10. Are females ever employed as teachers?
                    11.

If so, what is the difference in cost between male and female teachers?
                    12. How many months in the year, and at what seasons are your schools kept?
                    13. How many children usually attend one school?
                    14. To what kind of superintendance are they subjected?
                    15. Are they free to all children, or only the children of the poor?
                    16. Are they attended by children of every class of the community?
                    17. What portion of children in your community receive the rudiments of education at these schools?
                    18. What is the probable average expense per month or per year, of educating a child at one of your common schools?
                    19. What branches of knowledge are taught therein?
                    20. Of what improvements does your system seem to be susceptible?
                    21. Do the people of your state appear to be satisfied with the present plan?
                    22. If you can give a brief detail of the origin and progress of your system, it might afford many useful hints for the guidance of the Commissioners in avoiding those errors which have been discovered in your state only by experience.
                
            